--------------------------------------------------------------------------------

Exhibit 10.4


EXECUTION COPY




LOAN SALE AGREEMENT




AMONG




SILVERLEAF FINANCE IV, LLC,


as Seller,


SILVERLEAF FINANCE VII, LLC,


as Purchaser


AND


SILVERLEAF RESORTS, INC., as Servicer




DATED AS OF JUNE 1, 2010

 
 

--------------------------------------------------------------------------------

 

LOAN SALE AGREEMENT


This LOAN SALE AGREEMENT (this “Agreement”), dated as of June 1, 2010, is among
Silverleaf Finance IV, LLC, a Delaware limited liability company (the “Seller”),
Silverleaf Finance VII, LLC, a Delaware limited liability company (the
“Purchaser”), Silverleaf Resorts, Inc., a Texas corporation, in its capacity as
servicer (the “Servicer”) and their respective permitted successors and assigns.


W I T N E S S E T H:


WHEREAS, the Purchaser has been established as a bankruptcy-remote entity for
the purpose of acquiring (i) a certain pool of timeshare loans (the “Mortgage
Loans”) each evidenced by a promissory note and secured by a first Mortgage on a
fractional fee simple timeshare interest in a Unit, (ii) a pool of timeshare
loans (the “Oak N’ Spruce Loans”), each evidenced by a purchase and finance
agreement (a “Finance Agreement”) for the purchase of a certificate of
beneficial interest in the Oak N’ Spruce Resort Trust evidencing the right of
the owner thereof to use and occupy a fixed unit at Oak N’ Spruce Resort at a
fixed period of time (the Mortgage Loans and Oak N’ Spruce Loans, together, the
“Timeshare Loans”), (iii) any Qualified Substitute Timeshare Loans and (iv) all
Related Security in respect of the Timeshare Loans.  A “Timeshare Property”
shall consist of (i) in the case of a Mortgage Loan, a fractional fee simple
timeshare interest in a residential unit (a residential timeshare unit herein
referred to as a “Unit”) in a Resort or (ii) in the case of an Oak N’ Spruce
Loan, a certificate of beneficial interest (“Oak N’ Spruce Certificate”) in the
Oak N’ Spruce Resort Trust.  The Timeshare Loans, Timeshare Properties, Mortgage
Note, any Related Security and other conveyed property related thereto and
additional collateral, in each case conveyed hereunder, collectively, are the
“Transferred Assets”;


WHEREAS, on June 8, 2010 (the “Closing Date”) and on each Transfer Date, the
Purchaser intends to pledge such Transferred Assets acquired thereby to Wells
Fargo Bank National Association, as indenture trustee (in such capacity, the
“Securitization Indenture Trustee”), custodian (in such capacity, the
“Securitization Custodian”) and backup servicer, pursuant to an indenture, dated
as of June 1, 2010 (the “Securitization Indenture”), by and among the Purchaser,
the Servicer and the Securitization Indenture Trustee, to secure the Purchaser’s
(i) 5.36% Timeshare Loan-Backed Notes, Series 2010-A, Class A Notes, (ii) 8.00%
Timeshare Loan-Backed Notes, Series 2010-A, Class B Notes and (iii) 10.00%
Timeshare Loan-Backed Notes, Series 2010-A, Class C Notes (collectively, the
“Securitization Notes”);


WHEREAS, proceeds from the sale of the Securitization Notes will be used by the
Purchaser, in part, to (i) pay the Seller the purchase price for the Timeshare
Loans and (ii) pay certain expenses incurred in connection with the issuance of
the Securitization Notes;


WHEREAS, the Seller will derive an economic benefit from the transfer hereunder
of the Timeshare Loans to the Purchaser;


WHEREAS, Silverleaf originated all of the Timeshare Loans, is familiar with the
terms of the Timeshare Loans and is the Servicer of the Timeshare Loans and has
been servicing each of the Timeshare Loans in accordance with the Servicing
Standard;

 
 

--------------------------------------------------------------------------------

 

WHEREAS, in consideration for providing the representations and warranties set
forth in Section 5(b) of this Agreement and having the obligation to cure any
material breaches thereof, or to repurchase or substitute any Defective
Timeshare Loans, and to provide the indemnities set forth hereunder, Silverleaf
desires (i) to act as the Servicer on behalf of the holders of the Notes, for
which the Servicer shall be entitled to receive a Servicing Fee and Additional
Servicing Compensation in accordance with the provisions of the Indenture, (ii)
to have the obligation to repurchase Upgraded Timeshare Loans pursuant to the
terms and conditions set forth in the Transaction Documents, (iii) to have the
option, but not the obligation, to repurchase Force Majeure Loans  pursuant to
the terms and conditions set forth in the Transaction Documents and (iv) to have
the option, but not the obligation, to purchase Defaulted Timeshare Loans
pursuant to the terms and conditions set forth in the Transaction Documents; and


WHEREAS, Silverleaf, as the sole member of the Issuer, will derive an economic
benefit from the sale hereunder of the Timeshare Loans to the Issuer.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:


SECTION 1.            Definitions; Interpretation. Capitalized terms used herein
but not defined herein shall have the respective meanings specified in “Standard
Definitions” attached hereto as Annex A.


SECTION 2.            Acquisition of Timeshare Loans.


(a)    Initial Timeshare Loans.


(i)  Effective as of the Closing Date, but subject to the terms and conditions
of this Agreement (including, without limitation, subsection (f) below), the
Seller hereby sells (“Sells,” “Sale” or “Sold”) and otherwise transfers,
assigns, and conveys to the Purchaser, without recourse (except for Defective
Timeshare Loans to the extent specifically provided herein), and the Purchaser
hereby agrees to purchase and otherwise acquires, all right, title and interest
of the Seller in and to the Timeshare Loans included on the schedule delivered
to the Purchaser on the Closing Date (as further described in subsection (g)
below), together with the Timeshare Properties, Related Security and other
conveyed property related thereto.  In connection with the initial transfer,
Seller shall transfer or cause the deposit into the Lockbox Account of all
amounts received by the Seller on account of such Timeshare Loans, Timeshare
Properties, Related Security and other conveyed property related thereto and
additional collateral hereunder due on and after the Initial Cut-Off Date within
two (2) Business Days of the receipt thereof.

 
2

--------------------------------------------------------------------------------

 

(ii)  The Seller hereby acknowledges that each sale and conveyance to the
Purchaser hereunder is absolute and irrevocable, without reservation or
retention of any interest whatsoever by the Seller.


(b)    [Intentionally Omitted].


(c)    Delivery of Timeshare Loan Documents. In connection with the sale,
transfer, assignment and conveyance of any Timeshare Loans hereunder, the
Purchaser hereby directs the Seller, and the Seller hereby agrees to deliver or
cause to be delivered to the Securitization Custodian all related Timeshare Loan
Files and to the Servicer all related Timeshare Loan Servicing Files.


(d)    Collections. The Seller shall deposit or cause to be deposited all
collections in respect of the Timeshare Loans received by the Seller or any of
its Affiliates on and after the related Cut-Off Date in the Lockbox Account.


(e)    Limitation of Liability. Neither the Purchaser nor any subsequent
assignee of the Purchaser shall have any obligation or liability with respect to
any Timeshare Loan nor shall the Purchaser or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan.  No such obligation
or liability is intended to be assumed by the Purchaser, the Seller or any
subsequent assignee herewith and any such liability is hereby expressly
disclaimed.


(f)     Purchase Price. The price paid for Timeshare Loans, Timeshare
Properties, Related Security and other conveyed property related thereto and
additional collateral which are Sold hereunder shall be the Timeshare Loan
Acquisition Price with respect thereto.  Such Timeshare Loan Acquisition Price
shall be paid by means of an immediate cash payment to the Seller by wire
transfer on the applicable conveyance date to an account designated by the
Seller on or before such conveyance date.


(g)    Schedule of Timeshare Loans.  Upon the Seller’s Sale of the Timeshare
Loans, Timeshare Properties, Related Security and other conveyed property
related thereto and additional collateral to the Purchaser, the Seller shall
deliver a Schedule of Timeshare Loans, which schedule shall be attached hereto
as Schedule III and made a part hereof.  Each schedule so delivered shall
supersede any prior schedules so delivered.


SECTION 3.           Intended Characterization, Grant of Security Interest. It
is the intention of the parties hereto that the transfers of Timeshare Loans to
be made pursuant to the terms hereof shall constitute a sale and an absolute
assignment by the Seller to the Purchaser and not a loan secured by the
Timeshare Loans.  In the event, however, that a court of competent jurisdiction
were to hold that any such transfer constitutes a loan and not a sale, it is the
intention of the parties hereto that the Seller shall be deemed to have granted
and does hereby grant to the Purchaser as of the date hereof a first priority
perfected security interest in all of Seller’s right, title and interest in, to
and under the Transferred Assets specified in Section 2 hereof and that with
respect to such conveyance, this Agreement shall constitute a security agreement
under applicable law.  In the event of the characterization of any such transfer
as a loan, the amount of interest payable or paid with respect to such loan
under the terms of this Agreement shall be limited to an amount which shall not
exceed the maximum non-usurious rate of interest allowed by the applicable state
law or any applicable law of the United States permitting a higher maximum
non-usurious rate that preempts such applicable state law, which could lawfully
be contracted for, charged or received (the “Highest Lawful Rate”).  In the
event any payment of interest on any such loan exceeds the Highest Lawful Rate,
the parties hereto stipulate that (a) to the extent possible given the term of
such loan, such excess amount previously paid or to be paid with respect to such
loan be applied to reduce the principal balance of such loan, and the provisions
thereof immediately be deemed reformed and the amounts thereafter collectible
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the then applicable law, but so as to permit the recovery
of the fullest amount otherwise called for thereunder and (b) to the extent that
the reduction of the principal balance of, and the amounts collectible under,
such loan and the reformation of the provisions thereof described in the
immediately preceding clause (a) is not possible given the term of such loan,
such excess amount will be deemed to have been paid with respect to such loan as
a result of an error and upon discovery of such error or upon notice thereof by
any party hereto such amount shall be refunded by the recipient thereof.

 
3

--------------------------------------------------------------------------------

 

The characterization of the Seller as “debtor” and the Purchaser as “secured
party” in any financing statement required hereunder is solely for protective
purposes and shall in no way be construed as being contrary to the intent of the
parties that this transaction be treated as a sale to the Purchaser of such
Seller’s entire right, title and interest in and to the Transferred Assets.


Each of the Seller, the Purchaser and any of their Affiliates hereby agrees to
make the appropriate entries in its general accounting records and to indicate
that the Timeshare Loans have been transferred to the Purchaser.


SECTION 4.            Conditions Precedent to Acquisition of Timeshare Loans by
the Purchaser. The obligations of the Purchaser to purchase any Timeshare Loans
hereunder shall be subject to the satisfaction of the following conditions:


(a)    All representations and warranties of the Seller and the Servicer
contained in Section 5 and in Schedule I hereof, and all information provided in
the Schedule of Timeshare Loans related thereto shall be true and correct as of
the Closing Date or the Transfer Date, as applicable, and each of the Seller and
the Servicer shall have delivered to the Purchaser, the Securitization Indenture
Trustee and UBS Securities LLC (the “Initial Purchaser”) an officer’s
certificate (the “Officer’s Certificate”) to such effect.


(b)    On or prior to the Closing Date or a Transfer Date, as applicable, the
Seller (and, with regard to a Transfer Date, the Servicer) shall have delivered
or shall have caused the delivery of (i) the related Timeshare Loan Files to the
Securitization Custodian and the Securitization Custodian shall have delivered a
receipt therefore pursuant to the Custodial Agreement, (ii) the Timeshare Loan
Servicing Files to the Servicer, and (iii) all documents and certifications
required pursuant to the terms of the Custodial Agreement and the Escrow and
Closing Agreement.


(c)    The Seller shall have delivered or shall have caused to be delivered all
other information theretofore required or reasonably requested by the Purchaser
to be delivered by the Seller or performed or caused to be performed all other
obligations required to be performed as of the Closing Date, including all
filings, recordings and/or registrations as may be necessary in the reasonable
opinion of the Purchaser or the Securitization Indenture Trustee to establish
and preserve the right, title and interest of the Purchaser or the
Securitization Indenture Trustee, as the case may be, in the related Timeshare
Loans.

 
4

--------------------------------------------------------------------------------

 

(d)    With regard to each Transfer Date, the Servicer shall have delivered or
shall have caused to be delivered all other information theretofore required or
reasonably requested by the Purchaser to be delivered by the Servicer or
performed or caused to be performed all other obligations required to be
performed as of such Transfer Date, including all filings, recordings and/or
registrations as may be necessary in the reasonable opinion of the Purchaser or
the Securitization Indenture Trustee to establish and preserve the right, title
and interest of the Purchaser or the Securitization Indenture Trustee, as the
case may be, in the related Timeshare Loans.


(e)    On or before the Closing Date, the Purchaser, the Servicer, the Backup
Servicer and the Securitization Indenture Trustee shall have entered into the
Securitization Indenture.


(f)     The Securitization Notes shall be issued and sold on the Closing Date,
and the Purchaser shall receive the full consideration due it upon the issuance
of the Securitization Notes, and the Purchaser shall have applied such
consideration to the extent necessary, to pay the Timeshare Loan Acquisition
Price for each Timeshare Loan.


(g)    Each Timeshare Loan conveyed on a Transfer Date in accordance with
Section 6(a) hereof shall satisfy each of the criteria specified in the
definition of “Qualified Substitute Timeshare Loan” and each of the conditions
herein and in the Securitization Indenture for substitution of Timeshare Loans
shall have been satisfied.


(h)    The Purchaser shall have received such other certificates and opinions as
it shall reasonably request.


SECTION 5.           Representations and Warranties and Certain Covenants of
Seller and Servicer.


(a)    The Seller represents and warrants to the Purchaser and the
Securitization Indenture Trustee for the benefit of the Securitization
Noteholders, as of the Closing Date (with respect to the Timeshare Loans
transferred on the Closing Date) as follows:


(i)             Due Incorporation; Valid Existence; Good Standing. It is a
limited liability company duly organized and validly existing in good standing
under the laws of the jurisdiction of its incorporation; and is duly qualified
to do business as a foreign entity and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other related documents (the “Transaction Documents”) to
which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.

 
5

--------------------------------------------------------------------------------

 

(ii)            Possession of Licenses, Certificates, Franchises and Permits. It
holds all licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, except where the failure
to hold such licenses, certificates, franchises and permits would not materially
and adversely affect its ability to perform its obligations under this Agreement
or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, and has received no notice of proceedings
relating to the revocation of any such license, certificate, franchise or
permit, which singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans.


(iii)           Limited Liability Company Authority and Power. It has, and at
all times during the term of this Agreement will have, all requisite limited
liability company power and authority to own its properties, to conduct its
business, to execute and deliver this Agreement and all documents and
transactions contemplated hereunder and to perform all of its obligations under
this Agreement and any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder.


(iv)           Authorization, Execution and Delivery Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by it have been duly
authorized, executed and delivered by it and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against it in accordance with their
respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, liquidation, dissolution, moratorium and other similar
applicable laws affecting the enforceability of creditors’ rights generally
applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of it and to general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law.


(v)            No Violation of Law, Rule, Regulation, etc. The execution,
delivery and performance by it of this Agreement and any other Transaction
Document to which it is a party do not and will not (A) violate any of the
provisions of its certificate of formation or limited liability company
agreement, (B) violate any provision of any law, governmental rule or regulation
currently in effect applicable to it or its properties or by which it or its
properties may be bound or affected, including, without limitation, any bulk
transfer laws, where such violation would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans, (C)
violate any judgment, decree, writ, injunction, award, determination or order
currently in effect applicable to it or its properties or by which it or its
properties are bound or affected, where such violation would have a material
adverse effect on its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans, (D) conflict with, or result in a breach of, or constitute a
default under, any of the provisions of any indenture, mortgage, deed of trust,
contract or other instrument to which it is a party or by which it is bound
where such violation would have a material adverse effect on its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans or (E)
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, mortgage, deed of trust, contract
or other instrument.

 
6

--------------------------------------------------------------------------------

 

(vi)           Governmental Consent. No consent, approval, order or
authorization of, and no filing with or notice to, any court or other
Governmental Authority in respect of it is required which has not been obtained
in connection with the authorization, execution, delivery or performance by it
of this Agreement or any of the other Transaction Documents to which it is a
party or under the transactions contemplated hereunder or thereunder, including,
without limitation, the transfer of the Timeshare Loans and the creation of the
security interest of the Purchaser therein pursuant to Section 3 hereof.


(vii)          Defaults. It is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on its business, operations, financial condition or assets, and no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.


(viii)         Insolvency. It is solvent and will not be rendered insolvent by
the transfer of Timeshare Loans hereunder.  On and after the Closing Date, it
will not engage in any business or transaction the result of which would cause
the property remaining with it to constitute an unreasonably small amount of
capital.


(ix)           Pending Litigation or Other Proceedings. There is no pending or,
to its Knowledge, threatened action, suit, proceeding or investigation before
any court, administrative agency, arbitrator or governmental body against or
affecting it which, if decided adversely, would materially and adversely affect
(A) its condition (financial or otherwise), its business or operations, (B) its
ability to perform its obligations under, or the validity or enforceability of,
this Agreement or any other documents or transactions contemplated under this
Agreement including, without limitation, its ability to foreclose or otherwise
enforce the Liens of the Timeshare Loans, or (C) any Timeshare Loan or title of
any Obligor to any related Timeshare Property.


(x)            Information. No document, certificate or report furnished or
required to be furnished by or on behalf of it pursuant to this Agreement or any
other Transaction Document, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made.  There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, its financial condition or assets or business,
or which may impair its ability to perform its obligations under this Agreement,
which have not been disclosed herein or therein or in the certificates and other
documents furnished to the Purchaser by or on its behalf pursuant hereto or
thereto specifically for use in connection with the transactions contemplated
hereby or thereby.

 
7

--------------------------------------------------------------------------------

 

(xi)           No Deficiency Accumulation. To the Seller’s Knowledge:  (i) with
respect to plan years beginning prior to January 1, 2008, neither the Seller nor
any of its Commonly Controlled Affiliates (as defined below) has any
“accumulated funding deficiency” (as such term is defined under ERISA and the
Code), whether or not waived, with respect to any Employee Pension Benefit Plan
(as defined below), and no event has occurred or circumstance exists that may
result in any accumulated funding deficiency as of the last day of any plan year
beginning before January 1, 2008 of any such plan; (ii) with respect to plan
years beginning after December 31, 2007, neither the Seller nor any of its
Commonly Controlled Affiliates has any unpaid “minimum required contribution”
(as such term is defined under ERISA and the Code) with respect to any Employee
Pension Benefit Plan, whether or not such unpaid minimum required contribution
is waived, and no event has occurred or circumstance exists that may result in
any unpaid minimum required contribution as of the last day of the current plan
year of any such plan; (iii) the Seller and each of its Commonly Controlled
Affiliates has no outstanding liability for any undisputed contribution required
under any Seller Multiemployer Plan (as defined below); and (iv) the Seller and
each of its Commonly Controlled Affiliates has no outstanding liability for any
disputed contribution required under any Seller Multiemployer Plan that either
individually or in the aggregate could cause a material adverse effect on the
Seller or any of its Commonly Controlled Affiliates. To the Seller’s Knowledge:
(a) neither the Seller nor any of its Commonly Controlled Affiliates has
incurred any Withdrawal Liability (as defined below) and (b) no event has
occurred or circumstance exists that could result in any Withdrawal Liability.
To the Seller’s Knowledge, neither the Seller nor any of its Commonly Controlled
Affiliates has received notification of the reorganization, termination,
partition, or insolvency of any Seller Multiemployer Plan. For purposes of this
subsection, “Commonly Controlled Affiliates” means those direct or indirect
affiliates of the Seller that would be considered a single employer with the
Seller under Section 414(b), (c), (m), or (o) of the Code; “Employee Pension
Benefit Plan” means an employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA, that is sponsored, maintained or contributed to by the
Seller or any of its Commonly Controlled Affiliates (other than a Seller
Multiemployer Plan); “Multiemployer Plan” means a multiemployer plan as such
term is defined in Section 3(37) of ERISA; “Seller Multiemployer Plan” means a
Multiemployer Plan to which the Seller or any of its Commonly Controlled
Affiliates contributes or in which the Seller or any of its Commonly Controlled
Affiliates participates; and “Withdrawal Liability” means liability as
determined under ERISA for the complete or partial withdrawal of the Seller or
any of its Commonly Controlled Affiliates from a Multiemployer Plan.

 
8

--------------------------------------------------------------------------------

 

(xii)          Taxes. It has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges due from it or is contesting any such tax, assessment or
other governmental charge in good faith through appropriate proceedings or
except where the failure to file or pay will not have a material adverse effect
on the rights and interests of the Purchaser or any of its subsequent
assignees.  It knows of no basis for any material additional tax assessment for
any fiscal year for which adequate reserves have not been established.  It shall
pay all such taxes, assessments and governmental charges when due.


(xiii)         Place of Business. The principal place of business and chief
executive office where it keeps its records concerning the Timeshare Loans will
be 1221 Riverbend Drive, Suite 120, Dallas, Texas 75247 (or such other place
specified by it by written notice to the Purchaser and the Securitization
Indenture Trustee).  It is a limited liability company formed under the laws of
the State of Delaware.


(xiv)         Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it to acquire any security
in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.


(xv)          Transactions in Ordinary Course.  The transactions contemplated by
this Agreement are in its ordinary course of business.


(xvi)         Name. Its legal name is as set forth in the signature page of this
Agreement and it does not have any tradenames, fictitious names, assumed names
or “doing business as” names.


(xvii)        Custodial Files.  It shall, on or prior to the Closing Date, have
delivered or caused the delivery to the Securitization Custodian a Timeshare
Loan File for each Timeshare Loan, which Timeshare Loan File shall be complete
and verified by the Securitization Custodian in accordance with the Custodial
Agreement.


(xviii)       No Conveyance.  It agrees not to convey and to ensure no party
under its control conveys any interest in a Resort relating to a Timeshare Loan
without obtaining Rating Agency Confirmation if such conveyance is reasonably
likely to have a material adverse affect on the Securitization Noteholders.


(b)    The Servicer represents and warrants to the Purchaser and the
Securitization Indenture Trustee for the benefit of the Securitization
Noteholders, as of the Closing Date (with respect to the Timeshare Loans
transferred on the Closing Date)  and on each Transfer Date (with respect to
Qualified Substitute Timeshare Loans) as follows:


(i)             Due Incorporation; Valid Existence; Good Standing. It is a
corporation duly organized and validly existing in good standing under the laws
of the jurisdiction of its incorporation; and is duly qualified to do business
as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
the Transaction Documents to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans.

 
9

--------------------------------------------------------------------------------

 

(ii)            Possession of Licenses, Certificates, Franchises and Permits. It
holds all licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, except where the failure
to hold such licenses, certificates, franchises and permits would not materially
and adversely affect its ability to perform its obligations under this Agreement
or any other Transaction Document to which it is a party or under the
transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, and has received no notice of proceedings
relating to the revocation of any such license, certificate, franchise or
permit, which singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans.


(iii)           Corporate Authority and Power. It has, and at all times during
the term of this Agreement will have, all requisite corporate power and
authority to own its properties, to conduct its business, to execute and deliver
this Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder.


(iv)           Authorization, Execution and Delivery Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by it have been duly
authorized, executed and delivered by it and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against it in accordance with their
respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, liquidation, dissolution, moratorium and other similar
applicable laws affecting the enforceability of creditors’ rights generally
applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of it and to general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law.


(v)            No Violation of Law, Rule, Regulation, etc. The execution,
delivery and performance by it of this Agreement and any other Transaction
Document to which it is a party do not and will not (A) violate any of the
provisions of its articles of incorporation or bylaws, (B) violate any provision
of any law, governmental rule or regulation currently in effect applicable to it
or its properties or by which it or its properties may be bound or affected,
including, without limitation, any bulk transfer laws, where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, (C) violate any judgment, decree, writ,
injunction, award, determination or order currently in effect applicable to it
or its properties or by which it or its properties are bound or affected, where
such violation would have a material adverse effect on its ability to perform
its obligations under this Agreement or any other Transaction Document to which
it is a party or under the transactions contemplated hereunder or thereunder or
the validity or enforceability of the Timeshare Loans, (D) conflict with, or
result in a breach of, or constitute a default under, any of the provisions of
any indenture, mortgage, deed of trust, contract or other instrument to which it
is a party or by which it is bound where such violation would have a material
adverse effect on its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Timeshare Loans or (E) result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, mortgage, deed of
trust, contract or other instrument.

 
10

--------------------------------------------------------------------------------

 

(vi)           Governmental Consent. No consent, approval, order or
authorization of, and no filing with or notice to, any court or other
Governmental Authority in respect of it is required which has not been obtained
in connection with the authorization, execution, delivery or performance by it
of this Agreement or any of the other Transaction Documents to which it is a
party or under the transactions contemplated hereunder or thereunder.


(vii)          Defaults. It is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on its business, operations, financial condition or assets, and no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.


(viii)         Pending Litigation or Other Proceedings. Other than as described
in the Offering Circular, there is no pending or, to its Knowledge, threatened
action, suit, proceeding or investigation before any court, administrative
agency, arbitrator or governmental body against or affecting it which, if
decided adversely, would materially and adversely affect (A) its condition
(financial or otherwise), its business or operations, (B) its ability to perform
its obligations under, or the validity or enforceability of, this Agreement or
any other documents or transactions contemplated under this Agreement including,
without limitation, its ability to foreclose or otherwise enforce the Liens of
the Timeshare Loans, or (C) any Timeshare Loan or title of any Obligor to any
related Timeshare Property.


(ix)            Information. No document, certificate or report furnished or
required to be furnished by or on behalf of it pursuant to this Agreement or any
other Transaction Document, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made.  There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, its financial condition or assets or business,
or which may impair its ability to perform its obligations under this Agreement,
which have not been disclosed herein or therein or in the certificates and other
documents furnished to the Purchaser by or on its behalf pursuant hereto or
thereto specifically for use in connection with the transactions contemplated
hereby or thereby.

 
11

--------------------------------------------------------------------------------

 

(x)             No Deficiency Accumulation. To the Servicer’s Knowledge:  (i)
with respect to plan years beginning prior to January 1, 2008, neither the
Servicer nor any of its Commonly Controlled Affiliates (as defined below) has
any “accumulated funding deficiency” (as such term is defined under ERISA and
the Code), whether or not waived, with respect to any Employee Pension Benefit
Plan (as defined below), and no event has occurred or circumstance exists that
may result in any accumulated funding deficiency as of the last day of any plan
year beginning before January 1, 2008 of any such plan; (ii) with respect to
plan years beginning after December 31, 2007, neither the Servicer nor any of
its Commonly Controlled Affiliates has any unpaid “minimum required
contribution” (as such term is defined under ERISA and the Code) with respect to
any Employee Pension Benefit Plan, whether or not such unpaid minimum required
contribution is waived, and no event has occurred or circumstance exists that
may result in any unpaid minimum required contribution as of the last day of the
current plan year of any such plan; (iii) the Servicer and each of its Commonly
Controlled Affiliates has no outstanding liability for any undisputed
contribution required under any Servicer Multiemployer Plan (as defined below);
and (iv) the Servicer and each of its Commonly Controlled Affiliates has no
outstanding liability for any disputed contribution required under any Servicer
Multiemployer Plan that either individually or in the aggregate could cause a
material adverse effect on the Servicer or any of its Commonly Controlled
Affiliates. To the Servicer’s Knowledge: (a) neither the Servicer nor any of its
Commonly Controlled Affiliates has incurred any Withdrawal Liability (as defined
below) and (b) no event has occurred or circumstance exists that could result in
any Withdrawal Liability. To the Servicer’s Knowledge, neither the Servicer nor
any of its Commonly Controlled Affiliates has received notification of the
reorganization, termination, partition, or insolvency of any Servicer
Multiemployer Plan. For purposes of this subsection, “Commonly Controlled
Affiliates” means those direct or indirect affiliates of the Servicer that would
be considered a single employer with the Servicer under Section 414(b), (c),
(m), or (o) of the Code; “Employee Pension Benefit Plan” means an employee
pension benefit plan, as such term is defined in Section 3(2) of ERISA, that is
sponsored, maintained or contributed to by the Servicer or any of its Commonly
Controlled Affiliates (other than a Servicer Multiemployer Plan); “Multiemployer
Plan” means a multiemployer plan as such term is defined in Section 3(37) of
ERISA; “Servicer Multiemployer Plan” means a Multiemployer Plan to which the
Servicer or any of its Commonly Controlled Affiliates contributes or in which
the Servicer or any of its Commonly Controlled Affiliates participates; and
“Withdrawal Liability” means liability as determined under ERISA for the
complete or partial withdrawal of the Servicer or any of its Commonly Controlled
Affiliates from a Multiemployer Plan.


(xi)            Taxes. It has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges due from it or is contesting any such tax, assessment or
other governmental charge in good faith through appropriate proceedings or
except where the failure to file or pay will not have a material adverse effect
on the rights and interests of the Purchaser or any of its subsequent
assignees.  It knows of no basis for any material additional tax assessment for
any fiscal year for which adequate reserves have not been established.  It shall
pay all such taxes, assessments and governmental charges when due.

 
12

--------------------------------------------------------------------------------

 

(xii)          Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


(xiii)         Transactions in Ordinary Course.  The transactions contemplated
by this Agreement are in its ordinary course of business.


(xiv)         Foreign Tax Liability. It is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted it concerning a withholding or other foreign tax
liability.


(xv)          Oak N’ Spruce Loans.  With respect to Timeshare Loans that are Oak
N’ Spruce Loans:


(A)       The Oak N’ Spruce Trust is a trust duly, formed, validly existing, and
in good standing under the laws of the Commonwealth of Massachusetts. The Oak N’
Spruce Trust is authorized to transact business in no other state;


(B)        It possesses all requisite franchises, operating rights, licenses,
permits, consents, authorizations, exemptions and orders as are necessary to
discharge its obligations under the Finance Agreement;


(C)        It holds all right, title and interest in and to all of the Timeshare
Properties related to the Oak N’ Spruce Loans solely for the benefit of the
beneficiaries referred to in, and subject in each case to the provisions of, the
Finance Agreement and the other documents and agreements related thereto;


(D)       There are no actions, suits, proceedings, orders or injunctions
pending against the Oak N’ Spruce Trust or Oak N’ Spruce Trustee, at law or in
equity, or before or by any governmental authority which, if adversely
determined, could reasonably be expect to have a material adverse effect on the
Trust Estate or the Oak N’ Spruce Trustee’s ability to perform its obligations
under the Trust Documents;


(E)        Neither the Oak N’ Spruce Trust nor the Oak N’ Spruce Trustee has
incurred any indebtedness for borrowed money (directly, by guarantee, or
otherwise);


(F)        All ad valorem taxes and other taxes and assessments against the Oak
N’ Spruce Trust and/or its trust estate have been paid when due and neither it
nor the Oak N’ Spruce Trustee knows of any basis for any additional taxes or
assessments against any such property.  The Oak N’ Spruce Trust has filed all
required tax returns and has paid all taxes shown to be due and payable on such
returns, including all taxes in respect of sales of Owner Beneficiary Rights (as
defined in the Finance Agreement);

 
13

--------------------------------------------------------------------------------

 

(G)        The Oak N’ Spruce Trust and the Oak N’ Spruce Trustee are in
compliance with all applicable laws, statutes, rules and governmental
regulations applicable to it and in compliance with each instrument, agreement
or document to which it is a party or by which it is bound, including, without
limitation, the Finance Agreement except where the failure to comply herein
would not materially and adversely affect its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans;


(H)       It shall continue to control and manage the Oak N’ Spruce Trust, and
it shall not take any action to cause the Oak N’ Spruce Trustee to control or
manage the Oak N’ Spruce Trust;


(I)         The Oak N’ Spruce Trustee is a wholly-owned subsidiary of it and is
controlled by it.  It shall cause Silverleaf Berkshires, Inc. to remain the Oak
N’ Spruce Trustee and a wholly-owned subsidiary of it, and it shall maintain the
existence of Silverleaf Berkshires, Inc. as a Texas corporation, with all the
requisite corporate powers and authority as exists on the Closing Date; and


(J)         It shall comply, and shall cause the Oak N’ Spruce Trustee to
comply, with all the terms and conditions of the Oak N’ Spruce Trust Agreement
and all other related documents.


(xvi)         Servicing.  It is the initial Servicer and has been servicing the
Timeshare Loans in accordance with the Servicing Standard.


(xvii)        Certified Copy of Contract for Sale.  It represents and warrants
that each Contract for Sale contained in a Timeshare Loan File is a true,
correct and accurate copy of the original Contract for Sale.


(xviii)       No Conveyance.  It agrees not to convey and to ensure no party
under its control conveys any interest in a Resort relating to a Timeshare Loan
without obtaining Rating Agency Confirmation if such conveyance is reasonably
likely to have a material adverse affect on the Securitization Noteholders.


(xix)          Timeshare Loan Documents.  It represents and warrants that all of
the documents evidencing each of the Timeshare Loans are identical in all
material respects to the form determined to be valid, binding and enforceable in
the applicable state by the corresponding local counsel opinion issued by (I)
Weinstock & Scavo, P.C., dated as of June 8, 2010, pertaining to Georgia law
matters, (II) Bulkley, Richardson and Gelinas, LLP, dated as of June 8, 2010,
2010, pertaining to Massachusetts law matters, (III) Stinson Morrison Hecker
LLP, dated as of June 8, 2010, 2010, pertaining to Missouri law matters, (IV)
Mayer Brown LLP, dated as of June 8, 2010, 2010, pertaining to Illinois law
matters, (V) Meadows, Collier, Reed, Cousins, Crouch & Ungerman, L.L.P., dated
as of June 8, 2010, 2010, pertaining to Texas law matters, and (VI) Holland and
Knight LLP, dated as of June 8, 2010, 2010, pertaining to Florida law matters
(collectively, the “Local Counsel Opinions”).

 
14

--------------------------------------------------------------------------------

 

(xx)           Timeshare Marketing Materials and Disclosure Statements.  It
represents and warrants that it has provided each of the law firms issuing the
Local Counsel Opinions all of the existing marketing materials and disclosure
statements in connection with the respective Resort.  Moreover, no other
marketing materials and disclosure statements exist except for those provided to
the respective law firm issuing the Local Counsel Opinion.


(xxi)          Local Counsel Opinions.  The facts regarding it, the Resorts, the
Timeshare Loans and related matters set forth or assumed in the Local Counsel
Opinions are true and correct in all material respects.


(xxii)         Bankruptcy Opinion.  The facts regarding it, the Purchaser, the
Resorts, the Timeshare Loans and related matters set forth or assumed in the
opinion issued by Baker & McKenzie LLP dated as of June 8, 2010 pertaining to
bankruptcy law matters are, and shall continue to be so long as the
Securitization Notes are outstanding, true and correct in all material respects.


(xxiii)        Custodial Files.  It shall, on or prior to each Transfer Date,
have delivered or caused the delivery to the Securitization Custodian a
Timeshare Loan File for each Timeshare Loan, which Timeshare Loan File shall be
complete and verified by the Securitization Custodian in accordance with the
Custodial Agreement.


(xxiv)        Escrow Documents.  It shall, on or prior to the ninetieth day
following the Closing Date and each Transfer Date, as applicable, deliver or
cause the delivery to the Securitization Custodian of the following:  (I) with
respect to each Mortgage Loan and pre-July 2004 Oak N’ Spruce Loan listed on the
Schedule of Prior Secured Party’s Collateral provided by the Seller, an original
recorded Reassignment of Mortgage (which may be a part of a blanket reassignment
of more than one Mortgage Loan or pre-July 2004 Oak N’ Spruce Loan), showing a
complete chain of title from the Prior Secured Party to Seller to the
Securitization Indenture Trustee on behalf of the Securitization Noteholders
signed by an Authorized Officer of the Seller, Purchaser and each intervening
party with evidence of proper recordation or evidence from a third party that
submitted such assignment for recording that such assignment has been submitted
for recordation, (II)(a) with respect to each pre-July 2004 Oak N’ Spruce Loan
listed on the Schedule of Prior Secured Party’s Collateral provided by the
Seller, a file-stamped Oak N’ Spruce Financing Statement Amendment evidencing
the security interest of the Securitization Indenture Trustee and its assigns by
naming the Obligor with respect to the related pre-July 2004 Oak N’ Spruce Loan
as debtor, the Securitization Indenture Trustee on behalf of the Securitization
Noteholders as the secured party/assignee, and “Wells Fargo Bank, National
Association as Trustee for UBS Real Estate Securities Inc., as Noteholder,” as
the assignor, and (b) with respect to each post-July 2004 Oak N’ Spruce Loan
listed on the Schedule of Prior Secured Party’s Oak N’ Spruce Loans provided by
the Seller, a file-stamped Oak N’ Spruce Financing Statement Amendment
evidencing the security interest of the Securitization Indenture Trustee and its
assigns by naming the Obligor with respect to the related post-July 2004 Oak N’
Spruce Loan as debtor, the Securitization Indenture Trustee on behalf of the
Securitization Noteholders as the secured party/assignee, and “Wells Fargo Bank,
National Association as Trustee for UBS Real Estate Securities Inc., as
Noteholder,” as the assignor (or, in the alternative, such Oak N’ Spruce
Financing Statement Amendment may be in the form of an electronic spreadsheet
submitted to the Custodian directly by a third party service company listing the
filing number, date of filing, debtor and secured party and accompanied by a
certification of filing by the third party service company), and (III) all other
recorded and/or filed documents provided under the Escrow Agreement.

 
15

--------------------------------------------------------------------------------

 

(xxv)         Prior Secured Parties’ Documents.  In accordance with the Escrow
Agreement, it shall deliver or cause the delivery to the Escrow Agent of the
Paydown Letters, Direction Letters, Prior Secured Party Allonges and any other
documents required in respect of the Seller.


(xxvi)        Title Policies.  In accordance with the Escrow Agreement, it shall
deliver or cause the delivery of the Title Policies (as defined in the Escrow
Agreement) within 90 days of the Closing Date and each Transfer Date, as
applicable.


(c)    The Servicer hereby makes the representations and warranties relating to
the Timeshare Loans contained in Schedule I hereto for the benefit of the
Purchaser and its assignees as of the Closing Date (with respect to each
Timeshare Loan transferred on the Closing Date) and as of each Transfer Date
(with respect to each Qualified Substitute Timeshare Loan transferred on such
Transfer Date), as applicable.


(d)    It is understood and agreed that the representations, warranties and
covenants set forth in this Section 5 shall survive the (i) transfer of each
Timeshare Loan to the Purchaser and (ii) the subsequent pledge of such Timeshare
Loans and rights and remedies hereunder to the Securitization Indenture Trustee
on behalf of the Securitization Noteholders and shall continue so long as any
such Timeshare Loans shall remain outstanding or until such time as such
Timeshare Loans are repurchased, purchased or a Qualified Substitute Timeshare
Loan is provided pursuant to Section 6 hereof.  Each of the Seller and the
Servicer acknowledges that it has been advised that the Purchaser intends to
pledge, transfer, assign and convey all of its right, title and interest in and
to each Timeshare Loan and its rights and remedies under this Agreement to the
Securitization Indenture Trustee on behalf of the Securitization
Noteholders.  The Seller and the Servicer agree that, upon any such assignment,
the Securitization Indenture Trustee may enforce directly, without joinder of
the Purchaser (but subject to any defense that Seller or the Servicer, as
applicable, may have under this Agreement) all rights and remedies hereunder.


(e)    With respect to any representations and warranties contained in Section 5
which are made to the Servicer’s Knowledge, if it is discovered that any
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the
Purchaser or any subsequent assignee thereof, then notwithstanding such lack of
Knowledge of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) below.

 
16

--------------------------------------------------------------------------------

 

SECTION 6.            Repurchases and Substitutions.


(a)    Mandatory Repurchases and Substitutions for Breaches of Representations
and Warranties. Upon the receipt of notice by the Servicer of a breach of any of
its respective representations and warranties (as of the date on which such
representation or warranty was made) or covenants in Section 5 which materially
and adversely affects the value of a Timeshare Loan or the interests of the
Purchaser or any subsequent assignee of the Purchaser therein, the Servicer
shall, within 60 days of receipt of such notice, cure in all material respects
the circumstance or condition which has caused such representation or warranty
to be incorrect or covenant to be breached or either (i) repurchase the
Purchaser’s or its assignee’s interest in such related defective Timeshare Loan
(the “Defective Timeshare Loan”) from the Purchaser or its assignee at the
Repurchase Price or (ii) provide one or more Qualified Substitute Timeshare
Loans and pay the related Substitution Shortfall Amounts, if any.


(b)    Payment of Repurchase Prices and Substitution Shortfall Amounts. The
Purchaser hereby directs and the Servicer hereby agrees to remit or cause to be
remitted all amounts in respect of Repurchase Prices and Substitution Shortfall
Amounts payable during the related Due Period in immediately available funds to
the Securitization Indenture Trustee to be deposited in the Collection Account
on the related Transfer Date in accordance with the provisions of the
Securitization Indenture.  In the event that more than one Timeshare Loan is
substituted pursuant to Section 6(a) hereof on any Transfer Date, the
Substitution Shortfall Amounts and the Loan Balances of Qualified Substitute
Timeshare Loans shall be calculated on an aggregate basis for all substitutions
made on such Transfer Date.


(c)    Schedule of Timeshare Loans. The Purchaser hereby directs and the
Servicer hereby agrees, on each date on which a Timeshare Loan has been
repurchased or substituted to provide the Purchaser and the Securitization
Indenture Trustee with an electronic supplement to Schedule III hereto and the
Schedule of Timeshare Loans reflecting the removal or substitution of such
Timeshare Loans and subjecting any Qualified Substitute Timeshare Loans to the
provisions of this Agreement.


(d)    Qualified Substitute Timeshare Loans. On the related Transfer Date, the
Purchaser hereby directs and the Servicer hereby agrees to deliver or to cause
the delivery of the Timeshare Loan Files of the related Qualified Substitute
Timeshare Loans to the Securitization Indenture Trustee or to the Securitization
Custodian, at the direction of the Securitization Indenture Trustee, on the
related Transfer Date in accordance with the provisions of the Securitization
Indenture.  As of such related Transfer Date, the Servicer does hereby transfer,
assign, sell and grant to the Purchaser, without recourse (except as provided in
Section 6 and Section 8 hereof), any and all of the Servicer’s right, title and
interest in and to (i) each Qualified Substitute Timeshare Loan conveyed to the
Purchaser on such Transfer Date, (ii) the Receivables in respect of the
Qualified Substitute Timeshare Loans due after the related Cut-Off Date, (iii)
the related Timeshare Loan Documents (excluding any rights as developer or
declarant under the Timeshare Declaration, the Timeshare Program Consumer
Documents or the Timeshare Program Governing Documents), (iv) all Related
Security in respect of such Qualified Substitute Timeshare Loans, and (v) all
income, payments, proceeds and other benefits and rights related to any of the
foregoing.  Upon such sale, the ownership of each Qualified Substitute Timeshare
Loan and all collections allocable to principal and interest thereon since the
related Cut-Off Date and all other property interests or rights conveyed
pursuant to and referenced in this Section 6(d) shall immediately vest in the
Purchaser, its successors and assigns.  The Servicer shall not take any action
inconsistent with such ownership nor claim any ownership interest in any
Qualified Substitute Timeshare Loan for any purpose whatsoever other than
consolidated financial and federal and state income tax reporting.  The Servicer
agrees that such Qualified Substitute Timeshare Loans shall be subject to the
provisions of this Agreement.

 
17

--------------------------------------------------------------------------------

 

(e)    Officer’s Certificate.  The Servicer shall, on each related Transfer
Date, certify in writing to the Purchaser and the Securitization Indenture
Trustee that each new Timeshare Loan meets all the criteria of the definition of
“Qualified Substitute Timeshare Loan” and that (i) the Timeshare Loan Files for
such Qualified Substitute Timeshare Loans have been delivered to the
Securitization Custodian, and (ii) the Timeshare Loan Servicing Files for such
Qualified Substitute Timeshare Loans have been delivered to the Servicer.


(f)     Release. In connection with any repurchase or substitution of one or
more Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Purchaser and the Securitization
Indenture Trustee shall execute and deliver or shall cause the execution and
delivery of such releases and instruments of transfer or assignment presented to
it by the Servicer, in each case, without recourse, as shall be necessary to
vest in the Servicer or its designee (or to evidence the vesting in such Person
of) the legal and beneficial ownership of such released Timeshare Loans.  The
Purchaser shall cause the Securitization Indenture Trustee to cause the
Securitization Custodian to release the related Timeshare Loan Files to Servicer
or its designee and the Servicer to release the related Timeshare Loan Servicing
Files to itself or its designee.


(g)    Sole Remedy. It is understood and agreed that the obligations of the
Servicer contained in Section 6(a) to cure a material breach, or to repurchase
or substitute related Defective Timeshare Loans and the obligation of the
Servicer to indemnify pursuant to Section 8 shall constitute the sole remedies
available to the Purchaser or its subsequent assignees for the breaches of any
of its representations or warranties of the Servicer contained in Section 5, and
such remedies are not intended to and do not constitute “credit recourse” to the
Servicer.


SECTION 7.           Additional Covenants of the Seller and the Servicer.


(a)    The Seller hereby covenants and agrees with the Purchaser as follows:


(i)             It shall comply with all applicable laws, rules, regulations and
orders applicable to it and its business and properties except where the failure
to comply will not have a material adverse effect on its business or its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans.


(ii)            It shall preserve and maintain for itself its existence
(corporate or otherwise), rights, franchises and privileges in the jurisdiction
of its organization and except where the failure to so preserve and maintain
will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity of enforceability of the Timeshare Loans.

 
18

--------------------------------------------------------------------------------

 

(iii)           On or prior to the Closing Date, it shall indicate in its and
any applicable Affiliate’s computer files and other records that each Timeshare
Loan has been sold to the Purchaser.


(iv)           It shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the
Purchaser and that the Purchaser is the owner of such Timeshare Loan.


(v)            On or prior to the Closing Date, it shall file or cause to be
filed, at its expense, financing statements in favor of the Purchaser and the
Securitization Indenture Trustee on behalf of the Securitization Noteholders,
with respect to the Timeshare Loans transferred hereunder, in the form and
manner reasonably requested by the Purchaser.  It shall deliver file-stamped
copies of such financing statements to the Purchaser and the Securitization
Indenture Trustee on behalf of the Securitization Noteholders.


(vi)           It agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Purchaser or the Securitization
Indenture Trustee may reasonably request, to perfect, protect or more fully
evidence the sale of the Timeshare Loans, or to enable the Purchaser or the
Securitization Indenture Trustee to exercise and enforce its rights and remedies
hereunder or under any Timeshare Loan including, but not limited to, powers of
attorney, UCC financing statements and assignments of mortgage.


(vii)          Any change in its legal name and any use by it of any tradename,
fictitious name, assumed name or “doing business as” name occurring after the
Closing Date shall be promptly disclosed to the Purchaser and the Securitization
Indenture Trustee in writing.


(viii)         Upon the discovery or receipt of notice by a Responsible Officer
of it of a breach of any of its representations or warranties and covenants
contained herein, it shall promptly disclose to the Purchaser and the
Securitization Indenture Trustee, in reasonable detail, the nature of such
breach.


(ix)            In the event that it shall receive any payments in respect of a
Timeshare Loan after the Closing Date or Transfer Date, as applicable (including
any insurance proceeds that are not payable to the related Obligor), it shall,
within two (2) Business Days of receipt, transfer or cause to be transferred,
such payments to the Lockbox Account.


(x)             It will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Timeshare Loans
at its address listed herein.


(xi)            In the event that it or the Purchaser or any assignee of the
Purchaser should receive actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan from it to the
Purchaser, on written demand by the Purchaser, or upon it otherwise being given
notice thereof, it shall pay, and otherwise indemnify and hold the Purchaser,
and any subsequent assignee harmless, on an after-tax basis, from and against
any and all such transfer taxes.

 
19

--------------------------------------------------------------------------------

 

(xii)           It authorizes the Purchaser and the Securitization Indenture
Trustee to file continuation statements, and amendments thereto, relating to the
Timeshare Loans and all payments made with regard to the related Timeshare Loans
without its signature where permitted by law.  A photocopy or other reproduction
of this Agreement shall be sufficient as a financing statement where permitted
by law.  The Purchaser confirms that it is not its present intention to file a
photocopy or other reproduction of this Agreement as a financing statement, but
reserves the right to do so if, in its good faith determination, there is at
such time no reasonable alternative remaining to it.


(xiii)          It shall not prepare any financial statements or other
statements (including any tax filings) which shall account for the transactions
contemplated by this Agreement in any manner other than as the sale of the
Timeshare Loans, Timeshare Properties, Related Security and other conveyed
property related thereto and additional collateral by the Seller to the
Purchaser.


(b)    The Servicer hereby covenants and agrees with the Purchaser as follows:


(i)             It shall comply with all applicable laws, rules, regulations and
orders applicable to it and its business and properties except where the failure
to comply will not have a material adverse effect on its business or its ability
to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans.


(ii)            It shall preserve and maintain for itself its existence
(corporate or otherwise), rights, franchises and privileges in the jurisdiction
of its organization and except where the failure to so preserve and maintain
will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity of enforceability of the Timeshare Loans.


(iii)           On or prior to the Closing Date or a Transfer Date, as
applicable, it shall indicate in its and any applicable Affiliate’s computer
files and other records that each Timeshare Loan has been sold to the Purchaser.


(iv)           It shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the
Purchaser and that the Purchaser is the owner of such Timeshare Loan.


(v)            It agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Purchaser or the Securitization
Indenture Trustee may reasonably request, to perfect, protect or more fully
evidence the sale of the Timeshare Loans, or to enable the Purchaser or the
Securitization Indenture Trustee to exercise and enforce its rights and remedies
hereunder or under any Timeshare Loan including, but not limited to, powers of
attorney, UCC financing statements and assignments of mortgage.

 
20

--------------------------------------------------------------------------------

 

(vi)           Upon the discovery or receipt of notice by a Responsible Officer
of it of a breach of any of its representations or warranties and covenants
contained herein, it shall promptly disclose to the Purchaser and the
Securitization Indenture Trustee, in reasonable detail, the nature of such
breach.


(vii)          In the event that it shall receive any payments in respect of a
Timeshare Loan after the Closing Date or Transfer Date, as applicable (including
any insurance proceeds that are not payable to the related Obligor), it shall,
within two (2) Business Days of receipt, transfer or cause to be transferred,
such payments to the Lockbox Account.


(viii)         In the event that it or the Purchaser or any assignee of the
Purchaser should receive actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan from it to the
Purchaser, on written demand by the Purchaser, or upon it otherwise being given
notice thereof, it shall pay, and otherwise indemnify and hold the Purchaser,
and any subsequent assignee harmless, on an after-tax basis, from and against
any and all such transfer taxes.


(ix)           It authorizes the Purchaser and the Securitization Indenture
Trustee to file continuation statements, and amendments thereto, relating to the
Timeshare Loans and all payments made with regard to the related Timeshare Loans
without its signature where permitted by law.  A photocopy or other reproduction
of this Agreement shall be sufficient as a financing statement where permitted
by law.  The Purchaser confirms that it is not its present intention to file a
photocopy or other reproduction of this Agreement as a financing statement, but
reserves the right to do so if, in its good faith determination, there is at
such time no reasonable alternative remaining to it.


(x)            It shall not prepare any financial statements or other statements
(including any tax filings) which shall account for the transactions
contemplated by this Agreement in any manner other than as the sale of the
Timeshare Loans, Timeshare Properties, Related Security and other conveyed
property related thereto and additional collateral by the Seller to the
Purchaser and the substitution of the Qualified Substitute Timeshare Loans by
it.


SECTION 8.           Indemnification.


(a)    (i)            The Seller hereby agrees to indemnify the Purchaser, the
Securitization Indenture Trustee, the Securitization Noteholders and the Initial
Purchaser (collectively, the “Indemnified Parties”) against any and all claims,
losses or liabilities (including reasonable legal fees and related costs) that
the Purchaser, the Securitization Indenture Trustee, the Securitization
Noteholders or the Initial Purchaser may sustain directly related to any breach
of the representations and warranties and covenants of the Seller under Section
5 hereof (the “Seller Indemnified Amounts”) excluding, however (A) Seller
Indemnified Amounts to the extent resulting from the gross negligence or willful
misconduct on the part of such Indemnified Party; (B) any recourse for any
uncollectible Timeshare Loan not related to a breach of representation or
warranty; or (C) income or similar taxes by such Indemnified Party arising out
of or as a result of this Agreement or the transfer of the Timeshare Loans.

 
21

--------------------------------------------------------------------------------

 

(ii)            The Servicer hereby agrees to indemnify the Indemnified Parties
against any and all claims, losses or liabilities (including reasonable legal
fees and related costs) that the Purchaser, the Securitization Indenture
Trustee, the Securitization Noteholders or the Initial Purchaser may sustain
directly related to any breach of the representations and warranties and
covenants of the Servicer under Section 5 hereof (the “Servicer Indemnified
Amounts”) excluding, however (A) Servicer Indemnified Amounts to the extent
resulting from the gross negligence or willful misconduct on the part of such
Indemnified Party; (B) any recourse for any uncollectible Timeshare Loan not
related to a breach of representation or warranty; (C) recourse to the Servicer
for a related Defective Timeshare Loan so long as the same is cured, substituted
or repurchased pursuant to Section 6 hereof; or (D) income or similar taxes by
such Indemnified Party arising out of or as a result of this Agreement or the
transfer of the Timeshare Loans.


(iii)           The parties hereto shall (A) promptly notify the other parties
hereto, the Securitization Indenture Trustee, and the Initial Purchaser if a
claim is made by a third party with respect to this Agreement or the Timeshare
Loans, and relating to (1) the failure by the Seller or the Servicer, as
applicable, to perform its duties in accordance with the terms of this Agreement
or (2) a breach of the Seller’s or the Servicer’s representations, covenants or
warranties contained in this Agreement, (B) assume (with the consent of the
Purchaser, the Securitization Indenture Trustee, the Securitization Noteholders
or the Initial Purchaser, as applicable, which consent shall not be unreasonably
withheld) the defense of any such claim and pay all expenses in connection
therewith, including legal counsel fees and (C) promptly pay, discharge and
satisfy any judgment, order or decree which may be entered against it or the
Purchaser, the Securitization Indenture Trustee, the Securitization Noteholders
or the Initial Purchaser in respect of such claim.  If the Seller or the
Servicer shall have made any indemnity payment pursuant to this Section 8 and
the recipient thereafter collects from another Person any amount relating to the
matters covered by the foregoing indemnity, the recipient shall promptly repay
such amount to the Seller or the Servicer, as applicable.


(iv)           The obligations of each of the Seller and the Servicer under this
Section 8 to indemnify the Purchaser, the Securitization Indenture Trustee, the
Securitization Noteholders and the Initial Purchaser shall survive the
termination of this Agreement and continue until the Notes are paid in full or
otherwise released or discharged.


SECTION 9.           No Proceedings. Each of the Seller and Servicer hereby
agrees that it will not, directly or indirectly, institute, or cause to be
instituted, or join any Person in instituting, against the Purchaser or any
Association, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any federal or state
bankruptcy or similar law so long as there shall not have elapsed one year plus
one day since the latest maturing Securitization Notes issued by the
Purchaser.  The Purchaser hereby agrees that it will not, directly or
indirectly, institute, or cause to be instituted, or join any Person in
instituting, against the Seller any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law so long as there shall not have elapsed one year
plus one day since the latest maturing Securitization Notes issued by the
Purchaser.

 
22

--------------------------------------------------------------------------------

 

SECTION 10.         Notices, Etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto.  All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.


Seller


Silverleaf Finance IV, LLC
1221 Riverbend Drive, Suite 120
Dallas, Texas 75247
Attention: Harry J. White, Jr., Chief Financial Officer
Telecopier: 214-631-4981


Servicer


Silverleaf Resorts, Inc.
1221 Riverbend Drive, Suite 120
Dallas, Texas  75247
Attention: Robert E. Mead, Chief Executive Officer
Telecopier: 214-905-0519


Purchaser


Silverleaf Finance VII, LLC
1221 Riverbend Drive, Suite 274
Dallas, Texas 75247
Attention: Harry J. White, Jr., Chief Financial Officer
Telecopier: 214-631-4981


SECTION 11.         No Waiver; Remedies. No failure on the part of the
Purchaser, the Securitization Indenture Trustee or any assignee thereof to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
other remedies provided by law.


SECTION 12.         Binding Effect; Assignability. This Agreement shall be
binding upon and inure to the benefit of the Seller, the Servicer, the Purchaser
and their respective successors and assigns.  Any assignee shall be an express
third party beneficiary of this Agreement, entitled to directly enforce this
Agreement.  Each of the Seller and the Servicer may not assign any of its rights
and obligations hereunder or any interest herein without the prior written
consent of the Purchaser and any assignee thereof.  The Purchaser may, and
intends to, assign all of its rights to the Securitization Indenture Trustee on
behalf of the Securitization Noteholders, and each of the Seller and the
Servicer consents to any such assignments.  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until its termination;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made by the Seller or the Servicer pursuant to
Section 5, and the cure, repurchase or substitution and indemnification
obligations shall be continuing and shall survive any termination of this
Agreement and the resignation or termination of the Servicer pursuant to the
Securitization Indenture, but such rights and remedies may be enforced only by
the Purchaser and the Securitization Indenture Trustee.

 
23

--------------------------------------------------------------------------------

 

SECTION 13.         Amendments; Consents and Waivers. No modification, amendment
or waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Seller or the Servicer from any of the terms or conditions
thereof shall be effective unless it shall be in writing and signed by each of
the parties hereto, the written consent of the Securitization Indenture Trustee
on behalf of the Securitization Noteholders is given and confirmation from the
Rating Agency that such action will not result in a downgrade, withdrawal or
qualification of any rating assigned to a Class of Notes is received.  The
Purchaser shall provide or cause to be provided to the Securitization Indenture
Trustee and the Rating Agencies any such proposed modifications, amendments or
waivers.  Any waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No consent to or demand by the Seller or
Servicer in any case shall, in itself, entitle it to any other consent or
further notice or demand in similar or other circumstances.  Each of the Seller
and the Servicer acknowledges that in connection with the intended assignment by
the Purchaser of all of its right, title and interest in and to each Timeshare
Loan to the Securitization Indenture Trustee on behalf of the Securitization
Noteholders, the Purchaser intends to issue the Notes, the proceeds of which
will be used by the Purchaser, in part, to purchase the Timeshare Loans
hereunder.


SECTION 14.         Severability. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction.  Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Purchaser may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale, notwithstanding the otherwise applicable intent of the parties hereto, and
the Seller shall be deemed to have granted to the Purchaser as of the date
hereof, a first priority perfected security interest in all of the Seller’s
right, title and interest in, to and under such Timeshare Loans and the related
property as described in Section 2 hereof.


SECTION 15.          GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.


(A)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF
CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.


(B)           THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET
FORTH ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID.  THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER
AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.  NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

 
24

--------------------------------------------------------------------------------

 

(C)           THE SELLER, SERVICER AND PURCHASER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY THE SELLER, SERVICER AND PURCHASER AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE OR EXIST.  THE SELLER, SERVICER
AND PURCHASER ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE SELLER, SERVICER AND
PURCHASER.


SECTION 16.         Heading. The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.


SECTION 17.         Execution in Counterparts. This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and both of which when taken together shall
constitute one and the same agreement.


[Remainder of Page Intentionally Left Blank]

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.



 
Very truly yours,
       
SILVERLEAF FINANCE IV, LLC, as Seller
              By:
 
/S/  HARRY J. WHITE, JR.
   
Name:
Harry J. White, Jr.
 
Title:
Vice President, Treasurer and Chief
   
Financial Officer
             
SILVERLEAF FINANCE VII, LLC., as Purchaser
              By:
 
/S/  HARRY J. WHITE, JR.
   
Name:
Harry J. White, Jr.
 
Title:
Vice President, Treasurer and Chief
   
Financial Officer
             
SILVERLEAF RESORTS, INC., as Servicer
              By:
 
/S/  HARRY J. WHITE, JR.
   
Name:
Harry J. White, Jr.
 
Title:
Chief Financial Officer





List of Exhibits and Schedules to Agreement Not Filed Herewith:


Schedule I – Additional Representations and Warranties of Seller
Annex A – Standard Definitions (filed as Exhibit 10.2)
Schedule II – Exceptions
Schedule III – Schedule of Timeshare Loans
Exhibit A – ACH Form




[Signature Page to Loan Sale Agreement]
 
 

--------------------------------------------------------------------------------